Case 6:20-cv-00480-ADA Document 82-9 Filed 03/17/21 Page 1 of 5




         EXHIBIT 7
                                                  Case 6:20-cv-00480-ADA Document 82-9 Filed 03/17/21 Page 2 of 5


    480 (7539133)                                                                                          Dell                                                      WSOU
    Phrase                                                                 Dell   WSOU        Both Count
    “whether a congestion condition exists [on/for] the egress node”                                       “whether the egress node is currently congested”          Plain and ordinary meaning
                                                                            1                        1
    “processing the packets”                                                                         1     “modifying, at the ingress node, the queuing priority      Plain and ordinary meaning
                                                                            1                              of packets destined for the egress node”
    “such that packets associated with egress nodes for which the                                    1     "packets are marked depending on whether they are destined Plain and ordinary meaning
    congestion condition does not exist have a different queuing                                           for a congested egress node, such that marked packets have
    priority within the load balancing network than packets associated                                     a different probability of being dropped”
    with egress nodes for which the congestion condition exists”
                                                                            1
    “means for determining an egress node associated with each of a                            1     1     This term is subject to 35 U.S.C. § 112, ¶ 6.             Subject to means-plus-function construction.
    plurality of packets of a traffic flow received at an ingress node"                                    Function: determining an egress node associated           Function: “determining an egress node associated with
                                                                                                           with each of a plurality of packets of a traffic flow     each of a plurality of packets of a traffic flow received at
                                                                                                           received at an ingress node                               an ingress node adapted for splitting the traffic flow into a
                                                                                                           Structure: processor 210, switch 230, and one or          plurality of traffic flow portions independent of the egress
                                                                                                           more routing tables associated with switch 230            node by which each packet is assigned to exit the
                                                                                                                                                                     loadbalancing network”
                                                                                                                                                                     Structure: see, e.g., claims 2 and 3 and corresponding
                                                                                                                                                                     written description; Figs. 1-7, 2:55-3:6; 3:65-4:3; 5:11-17;
                                                                                                                                                                     9:8-22; 9:37-41; 13:19-31; 14:24-65


    “means for determining, for each packet, whether a congestion                              1     1     This term is subject to 35 U.S.C. § 112, ¶ 6.             Subject to means-plus-function construction.
    condition exists on the egress node”                                                                   Function: determining, for each packet, whether a         Function: “determining, for each packet, whether a
                                                                                                           congestion condition exists on the egress node            congestion condition exists on the egress node”
                                                                                                           Structure: Indefinite                                     Structure: see, e.g., Figs. 1-7; 5:1-6:12; 9:8-22; 9:41-51;
                                                                                                                                                                     13:32-47; 14:24-65; 15:12-28.
1
    “means for processing the packets such that packets associated                             1     1     This term is subject to 35 U.S.C. § 112, ¶ 6.             Subject to means-plus-function construction.
    with egress nodes for which the congestion condition does not exist                                    Function: processing the packets such that packets        Function: “processing the packets such that packets
    have a different queuing priority within the load-balancing network                                    associated with egress nodes for which the congestion     associated with egress nodes for which the congestion
    than packets associated with egress nodes for which the congestion                                     condition does not exist have a different queuing         condition does not exist have a different queuing priority
    condition exists”                                                                                      priority within the load-balancing network than           within the load-balancing network than packets associated
                                                                                                           packets associated with egress nodes for which the        with egress nodes for which the congestion condition
                                                                                                           congestion condition exists                               exists”
                                                                                                           Structure: processor 210 which marks the packets          Structure: see, e.g., claim 5 and corresponding written
                                                                                                           such that marked packets have a different probability     description; Figs. 1-7; 3:7-21; 5:24-38; 6:13-65; 7:26-30;
                                                                                                           of being dropped than unmarked packets                    8:15-25; 8:64-9:22; 9:51-10:29; 10:43-11:8; 13:48-14:12;
                                                                                                                                                                     14:24-65; 15:45-16:20.

                                                                   Count    3       0          3
                                                                                  Sub-total    6
    481 (9164800)
    Phrase                                                                 Dell   WSOU        Both
    “latency cost”                                                          1                        1     “communication delay between a compute node and a         Plain and ordinary meaning
                                                                                                           data node”
    “[determining/determine] an assignment objective”                       1                        1     “select[ing] one of a plurality of assignment             Plain and ordinary meaning
                                                                                                           objectives”
    “assign[ing] [a] compute node[s] from the set of compute nodes to       1                        1     Indefinite                                                Plain and ordinary meaning
1   [a] data node[s] from the set of data nodes”
    “data node”                                                             1                        1     "a physical storage device”                               Plain and ordinary meaning
    “obtaining a set of compute cliques”                                    x
    "maximize"                                                                       x
                                                  Case 6:20-cv-00480-ADA Document 82-9 Filed 03/17/21 Page 3 of 5


                                                                  Count      4       0          0
                                                                                   Sub-total    4
    485(7636309)
    Phrase                                                                  Dell   WSOU        Both
    “split ratio vector”                                                     1                        1   "the proportion of the flow routed in each path”            Plain and ordinary meaning
    “combining [at least one of/ones of] the sub-flows of each of [at
    least two of] the plurality of traffic flows”                            x
    “variance associated with at least one of the traffic flows”             x                                                                                        Plain and ordinary meaning
                                                                                                          “an element in the network at least capable of              Not seeking construction
    "node"                                                                            x                   transferring packets”
                                                                                                          “a group (e.g., two or more) of packets that are to be      Not seeking construction
                                                                                                          routed in the network through the same source
    "trafffic flow"                                                                   x                   node/port and destination node/port pairing”
                                                                                                           “a set of two or more nodes and one or more links          Not seeking construction
    "path"                                                                           x                    between the nodes”
                                                                  Count      1       0          0
                                                                                   Sub-total    1
    486 (7092360)
    Phrase                                                               Dell      WSOU        Both
    “said element comprises: an element for recording whether a queue 1                               1   “said element includes all of: an element for recording      Plain and ordinary meaning
    is empty or occupied, an element for recording the [number of data                                    whether a queue is empty or occupied, an element for
    cells/quantity of data] contained in a queue, an element identifying                                  recording the quantity of data contained in a queue, an
    a queue from which data is to be output, and an element identifying                                   element identifying a queue from which data is to be output,
    a group of queues from which data is to be output”                                                    and an element identifying a group of queues from which
                                                                                                          data is to be output”
    “expected state for said element”                                        1                        1   “a [state/value] for the [element/parameter] that would be   Plain and ordinary meaning
    “predetermined state for said element”                                                                expected if the scheduler is functioning properly”
    “expected value of said parameter”
     “expected states for that element”
    “expected status for said element”
    “expected state of said first element”
    “expected state for the or each further element”
    “expected value for the or each [further] parameter”
    “expected states for said parameter”
    “detection means for detecting a state of an element”                    1                        1   This term is subject to 35 U.S.C. § 112, ¶ 6.                Plain and ordinary meaning
                                                                                                          Function: detecting a state of an element
                                                                                                          Structure: modules 110, 112, 114 . . . to 130 using a
                                                                                                          programming language interface (PLI) as described in ’360
                                                                                                          patent, 12:11–41
    “comparing means for comparing the detected state with a                 1                        1   This term is subject to 35 U.S.C. § 112, ¶ 6.                Plain and ordinary meaning
    predetermined state for said element and for outputting the result of                                 Function: comparing the detected state with a
    the comparison”                                                                                       predetermined state for said element and for outputting the
                                                                                                          result of the comparison
1                                                                                                         Structure: Indefinite
    “means for requesting said scheduler model to pass the status of         1                        1   This term is subject to 35 U.S.C. § 112, ¶ 6.                Plain and ordinary meaning
    said element to said monitor”                                                                         Function: requesting said scheduler model to pass the status
                                                                                                          of said element to said monitor
                                                                                                          Structure: modules 110, 112, 114 . . . to 130 using a
                                                                                                          programming language interface (PLI) as described in ’360
                                                                                                          patent, 12:11–41
                                                  Case 6:20-cv-00480-ADA Document 82-9 Filed 03/17/21 Page 4 of 5


    “monitoring means for monitoring a parameter relating to the           1   1   This term is subject to 35 U.S.C. § 112, ¶ 6.              Plain and ordinary meaning
    operation of said scheduler”                                                   Function: monitoring a parameter relating to the operation
                                                                                   of said scheduler
                                                                                   Structure: modules 110, 112, 114 . . . to 130 using a
                                                                                   programming language interface (PLI) as described in ’360
                                                                                   patent, 12:11–41
    “determining means for determining an expected state for said          1   1   This term is subject to 35 U.S.C. § 112, ¶ 6.              Plain and ordinary meaning
    element based on said monitored parameter”                                     Function: determining an expected state for said element
                                                                                   based on said monitored parameter
1                                                                                  Structure: Indefinite
    “prediction means for determining an expected status for said          1   1   This term is subject to 35 U.S.C. § 112, ¶ 6.              Plain and ordinary meaning
    element”                                                                       Function: determining an expected status for said element
                                                                                   Structure: Indefinite
1
    “determining means for determining an expected value of said           1   1   This term is subject to 35 U.S.C. § 112, ¶ 6.                   Plain and ordinary meaning
    element”                                                                       Function: determining an expected value of said element
                                                                                   Structure: Indefinite
1
    “comparison means for comparing the detected parameter with said       1   1   This term is subject to 35 U.S.C. § 112, ¶ 6.                   Plain and ordinary meaning
    expected parameter and for outputting the result of the                        Function: comparing the detected parameter with said
    comparison”                                                                    expected parameter and for outputting the result of the
                                                                                   comparison
1                                                                                  Structure: Indefinite
    “means for detecting the state of an element of said scheduler at a    1   1   This term is subject to 35 U.S.C. § 112, ¶ 6.                   Plain and ordinary meaning
    plurality of different times and comparing the detected states with            Function: (1) detecting the state of an element of said
    expected states and outputting the result of said comparison”                  scheduler at a plurality of different times and (2)
                                                                                   comparing the detected states with expected states
                                                                                   and outputting the result of said comparison
1                                                                                  Structure: Indefinite
    “means for placing said test cells in said queues”                     1   1   This term is subject to 35 U.S.C. § 112, ¶ 6.                   Plain and ordinary meaning
                                                                                   Function: placing said test cells in said queues
1                                                                                  Structure: Indefinite
    “means for detecting the state of at least one element of said         1   1   This term is subject to 35 U.S.C. § 112, ¶ 6.                   Plain and ordinary meaning
    scheduler whose state depends on which queue is selected by said               Function: detecting the state of at least one element of said
    scheduler for outputting a test cell”                                          scheduler whose state depends on which queue is selected
                                                                                   by said scheduler for outputting a test cell
                                                                                   Structure: modules 110, 112, 114 . . . to 130 using a
                                                                                   programming language interface (PLI) as described in ’360
                                                                                   patent, 12:11–41
    “means for detecting from each test cell input to and/or output by     1   1   This term is subject to 35 U.S.C. § 112, ¶ 6.                   Plain and ordinary meaning
    said scheduler, the identity of the queue in which contained in said           Function: detecting from each test cell input to and/or
    test cell”                                                                     output by said scheduler, the identity of the queue in which
                                                                                   contained in said test cell
                                                                                   Structure: scheduler monitor 107
    “comparison means for at least one of: comparing the detected          1   1   This term is subject to 35 U.S.C. § 112, ¶ 6.                   Plain and ordinary meaning
    element status with an expected status for said element based on               Function: at least one of: comparing the detected element
    the detected queue identity and comparing the detected queue                   status with an expected status for said element based on the
    identity, with an expected queue identity based on the detected                detected queue identity and comparing the detected queue
    status of said element”                                                        identity, with an expected queue identity based on the
                                                                                   detected status of said element
1                                                                                  Structure: Indefinite
                                                 Case 6:20-cv-00480-ADA Document 82-9 Filed 03/17/21 Page 5 of 5


     “element for recording whether a queue is empty oroccupied”           1                 1     Subject to 35 U.S.C. § 112, ¶ 6.                              Plain and ordinary meaning
                                                                                                   Function: recording whether a queue is empty or
                                                                                                   occupied
                                                                                                   Structure: queue status register 165, 167, 201, or 203
     “an element for recording the [number of [data]cells/quantity of data 1                 1     Function: recording the [quantity of data/number of           Plain and ordinary meaning
                                                                                                   data cells] contained in a queue
                                                                                                   Structure: counter 169, 205, or 207
     “an element identifying a queue from which data is to beoutput”       1                 1     Function: identifying a queue from which data is to be        Plain and ordinary meaning
                                                                                                   output
                                                                                                   Structure: pointer 177, 179, 181, 183, 209, 211, 213, or
                                                                                                   215
     “an element [identifying/indicating] a group of queuesfrom which d    1                 1     Function: [identifying/indicating] a group of queues, from    Plain and ordinary meaning
                                                                                                   which data is to be output
                                                                                                   Construction: [identifying/indicating] a group of queues,
                                                                                                   i.e., high or low priority, from which data is to be output
                                                                                                   Structure: Indefinite

     "computer generated model"                                            1                 1     “a simulated computer model of circuitry describing a         Plain and ordinary meaning
                                                                                                   scheduler”
10                                                               Count    20       0     0

                                                                                 Sub-total 20
                                                                          Dell   WSOU Both Total
     Total                                                                28       0       3  31
